DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In response to the interpretation of selected claim terminology under 35 U.S.C. 112(f) identified in the Non-Final Rejection mailed on October 29, 2020, Applicant asserts that claims 1 and 3-20 recite sufficient structure to perform the recited functions. Such a merely conclusory statement, lacking further claim amendment, does not meet the persuasive burden laid out in the Non-Final Rejection, which requires the Applicant to “(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).” In this case, lacking any further arguments on the merits, a sufficient showing was not presented. In light of the Examiner’s Amendments to the claims detailed hereinbelow, the following claim limitations continue to be interpreted under 112(f):
“covering piece” in claims 1, 4, 13, and 17
“heat dissipation part” in claims 1, 11, 13, and 16-20
“pneumatic apparatus” in claim 6
All of these claim limitations are structured as generic placeholders, or nonce terms, coupled with functional language without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier. Therefore, the claim limitations continue to be interpreted to cover the 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Ross on March 29, 2021.
The application has been amended as follows:
CLAIMS
Claim 1: 	A near space aircraft pod, comprising 
a pod body, wherein a heat dissipation part is disposed on the pod body for dissipating heat inside the pod body; 
a covering piece, which is connected to the outside of the pod body in a movable manner, for covering the heat dissipation part or keeping a pre-designed distance from the heat dissipation part, so as to control a heat dissipation speed of the near space aircraft pod; and
at least one driving device, the at least one driving device comprising a plurality of connecting rods which [[is]] are connected to the covering piece and [[is]] are configured to drive the covering piece in a translating manner to move in a direction away from and a direction close to the heat dissipation part.

Claim 4, line 4:	“is connected to the covering piece by one of the plurality of connecting rods.” 

Claim 7: 	(Canceled)
	
Allowable Subject Matter
Claims 1, 3-6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Drolen et al. (US 5,732,765 A) discloses a near space aircraft pod (spacecraft 30), comprising 
a pod body (spacecraft body 32), wherein a heat dissipation part (fixed heat radiator 50) is disposed on the pod body for dissipating heat inside the pod body (col. 3, lines 1-3; fig. 4); 
a covering piece (deployable heat radiator 56), which is connected to the outside of the pod body in a movable manner (col. 3, lines 4-6), for covering the heat dissipation part (fig. 3) or keeping a pre-designed distance from the heat dissipation part (fig. 4), so as to control a heat dissipation speed of the near space aircraft pod (col. 4, lines 10-15).
Basuthakur et al. (US 6,003,817 A) teaches at least one driving device (west panel drive unit 52) connected to the covering piece (west thermal panel 2), and is configured to drive the covering piece to move in a direction away from and a direction close to the heat dissipation part (col. 4, lines 17-21; fig. 3).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRADY W FRAZIER/Examiner, Art Unit 3647